        Case 4:20-cr-00011-CDL-MSH Document 62 Filed 07/20/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.                                       Case No.: 4:20-CR-00011-CDL-MSH-1

 TACQUAN WILLIAMS



                      ORDER ON MOTION FOR CONTINUANCE

Defendant Tacquan Williams has moved the Court to continue the pre-trial hearing of his

case, presently scheduled for August 2, 2021, and to continue the trial to the January 2022

jury trial term. Defendant was arraigned on July 27, 2020, and is currently in custody.

Additional time is needed for investigation and witness interviews, legal research and to

enter into plea negotiations between the defendant and government if warranted.            The

Court finds that it is in the interests of justice to allow the parties to complete pretrial

investigation and witness interviews, legal research, and to explore possible plea negotiations

and that these interests outweigh the interest of Defendant and the public in a speedy trial.

Failure to grant a continuance would deny counsel reasonable time for effective preparation

and could result in a miscarriage of justice.         Accordingly, Defendant’s Motion for

Continuance [Doc. 61] is GRANTED, and it is hereby ordered that this case shall be

continued until the Court’s January 2022 Trial calendar, with the pre-trial conference to be

scheduled on November 29th or 30th, 2021.     The delay occasioned by this continuance shall

be deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section

3161.

                      It is SO ORDERED, this 20th day of July 2021.


                                           S/Clay D. Land
                                           HONORABLE CLAY D. LAND
